Exhibit 10.1

JAGGED PEAK, INC.

2005 STOCK INCENTIVE PLAN

(As Amended and Restated July 2008)

 

I. Purpose.

The purpose of this Jagged Peak, Inc. 2005 Stock Incentive Plan is to advance
the interests of Jagged Peak, Inc., a corporation organized under the laws of
Nevada (the “Company”) by providing eligible key employees, consultants and
non-employee directors of the Company (as designated pursuant to Section 3
below) an opportunity to acquire (or increase) shares of common stock of the
Company, which thereby will create stronger incentives to expend maximum effort
for the growth and success of the Company and will encourage such eligible
individuals to remain in the employ or service of the Company.

The 2005 Stock Incentive Plan was approved by the Board of Directors on
October 7, 2005. The Stock Incentive Plan has been amended and restated by the
Board of Directors on July 9, 2008, and the amended and restated Stock Incentive
Plan will be submitted to the Company’s stockholders for approval at the 2008
Stockholders meeting.

 

II. Definitions.

The following terms shall have the meanings shown:

2.1 “Board of Directors” shall mean the Board of Directors of the Company.

2.2 “Change of Control” shall mean any event described in Section 6.1.

2.3 “Code” shall mean the Internal Revenue Code of 1986, as the same shall be
amended from time to time.

2.4 “Common Stock” shall mean shares of the common stock of the Company, no par
value, except as provided in Section 7.2 of the Plan.

2.5 “Consultant” shall mean any individual who performs valuable services for
pay for the Company (or any Subsidiary) on a regular and on-going basis who is
not an employee of the Company.

2.6 “Date of Grant” shall mean the date specified by the Board of Directors on
which a grant of Options, or a grant or sale of Restricted Stock, shall become
effective, which shall not be earlier than the date on which the Board of
Directors takes action with respect thereto.

2.7 “Fair Market Value” shall mean the fair market value of a share of Common
Stock as determined by the Board of Directors in good faith, as reflected in the
minutes of the Board of Directors. For periods in which there is no public
market for the Common Stock, the Board of Directors may rely in good faith upon
any written opinions or other advice provided to



--------------------------------------------------------------------------------

the Board of Directors with respect to the valuation of the Common Stock by
professional advisors, including any professional appraiser or accountants
(including the Company’s certified public accountants) who may present reports
or other advice to the Board of Directors.

In determining the Fair Market Value as of any Date of Grant during a period in
which the Common Stock is then listed and traded on a registered national or
regional securities exchange, or quoted on The National Association of
Securities Dealers’ Automated Quotation System (including The Nasdaq Stock
Market’s National Market), the Board of Directors shall determine the fair
market value as of that Date of Grant by calculation of the closing price of a
share of Common Stock on such exchange or quotation system for the trading day
immediately preceding the Date of Grant.

2.8 “Grant Agreement” shall mean a written agreement between the Company and a
Participant who has been granted Options or Restricted Stock under this Plan.

2.9 “ISOs” shall mean options which are intended to qualify as incentive stock
options under Section 422 of the Code.

2.10 “Management Objectives” shall mean the achievement of performance
objectives established by the Board of Directors pursuant to this Plan for
Participants who have received grants of Restricted Stock or Options with
performance-vesting. One or more of the following business criteria for the
Company, on a consolidated basis, and/or specified subsidiaries or business
units of the Company (except with respect to the total stockholder return and
earnings per share criteria), shall be used exclusively by the Board of
Directors in establishing performance objectives: (1) total stockholder return;
(2) such total stockholder return as compared to total return (on a comparable
basis) of a publicly available index of companies of a similar capitalization or
in similar industries; (3) net income; (4) annual or quarterly sales or net
sales; (5) annual revenues; (6) pretax earnings; (7) earnings before interest
expense, taxes, depreciation and amortization; (8) pretax operating earnings
after interest expense and before bonuses, service fees, and extraordinary or
special items; (9) operating margin; (10) earnings per share; (11) return on
equity; (12) return on capital; (13) return on investment; (14) operating
earnings; (15) working capital or inventory; (16) ratio of debt to stockholders’
equity; or (17) for awards granted before any equity securities of the Company
are registered under the Securities Act of 1933 or otherwise publicly traded,
any other specific performance measure established or set forth by the Board of
Directors. For grants made during periods in which equity securities of the
Company are publicly traded, one or more of the foregoing business criteria
described in subparagraphs (1) through (16) shall be exclusively used in
establishing performance objectives for grants to executive officers that are
intended to qualify as “performance-based compensation” under Code
Section 162(m).

2.11 “Non-employee Director” shall mean a member of the Board of Directors who
is not an employee or Consultant of the Company, or of any Subsidiary.

2.12 “Nonstatutory Options” shall mean options which are not intended to qualify
as ISOs.

 

- 2 -



--------------------------------------------------------------------------------

2.13 “Option Price” shall mean, with respect to any Option, the amount
designated in a Participant’s Grant Agreement as the price per share he or she
will be required to pay to exercise the Option and acquire shares of Common
Stock subject to such Option.

2.14 “Options” shall mean any rights to purchase shares of Common Stock granted
pursuant to Article IV of this Plan.

2.15 “Participant” shall mean any employee, officer, or Consultant of the
Company or of any Subsidiary, who has been granted Options or Restricted Stock
under the terms of this Plan.

2.16 “Plan” shall mean this Jagged Peak, Inc. 2005 Stock Incentive Plan, as the
same may be amended from time to time.

2.17 “Restricted Stock” shall mean shares of Common Stock that are issued to
eligible officers, employees or Consultants of the Company, or of its
Subsidiaries, and made subject to restrictions in accordance with Article V of
the Plan, including shares of Common Stock to be issued in the future contingent
upon the satisfaction of conditions established by the Board of Directors, which
may include Management Objectives set forth in Section 2.10, and set forth in
the Participant’s Grant Agreement.

2.18 “Subsidiary” shall mean any corporation which, on the date of
determination, qualifies as a subsidiary corporation of the Company under
Section 424(f) of the Code.

 

III. Eligibility.

3.1 Participation. The Board of Directors may grant Options and/or Restricted
Stock awards under this Plan to any officer, key employee or Consultant of the
Company. In granting such awards and determining their form and amount, the
Board of Directors shall give consideration to the functions and
responsibilities of the individual, his or her potential contributions to
profitability and sound growth of the Company and such other factors as the
Board of Directors may, in its discretion, deem relevant.

3.2 Named Executive Officers. Notwithstanding any other provisions of this Plan,
if the Company is subject to the reporting requirements of the Securities
Exchange Act of 1934, any officer who is (or is likely to become) a named
executive officer shall not be granted Options or Restricted Stock unless the
grant has been approved by a Committee of the Board of Directors comprised
exclusively of outside directors who qualify as “outside directors” within the
meaning of Code Section 162(m) and any IRS regulations promulgated thereunder,
or by the full Board of Directors if no such Committee has been appointed by the
Board.

3.3 Employees of Subsidiaries. The Board of Directors may also, in its
discretion, grant Options or Restricted Stock awards under this Plan to any
officer, key employee or Consultant of any Subsidiary of the Company.

3.4 Non-employee Directors. The Board of Directors may grant Options or
Restricted Stock awards under this Plan to Non-employee Directors only to the
extent permitted under such written policy on the compensation of non-employee
directors as may have been approved by the full Board of Directors.

 

- 3 -



--------------------------------------------------------------------------------

IV. Options.

4.1 Terms and Conditions. The Board of Directors may, in its sole discretion,
from time to time grant Options to any officer, key employee or Consultant of
the Company or Subsidiary of the Company. The grant of an Option to an eligible
officer, key employee or Consultant shall be evidenced by a written Grant
Agreement in substantially the form approved by the Board of Directors. Such
Option shall be subject to the following express terms and conditions and to
such other terms and conditions, not inconsistent with the terms of this Plan,
as the Board of Directors may deem appropriate.

(a) Shares Covered. The Board of Directors shall, in its discretion, determine
the number of shares of Common Stock to be covered by the Options granted to any
Participant. If the Common Stock is publicly traded on a stock exchange or
otherwise registered under the Securities Exchange Act of 1934, the maximum
number of shares with respect to which Options may be granted to any individual
Participant during a single calendar year shall be limited to 500,000 shares.

(b) Maximum Term of Options. The term of each Option shall be for such period as
the Board of Directors shall determine, but unless the Board of Directors
determines that another term is more appropriate and includes that other term in
the Participant’s Grant Agreement, the term for any Option granted under this
Plan shall be for ten years from the Date of Grant thereof.

(c) Vesting of Options. The Board of Directors shall also have the discretion to
determine when each Option granted hereunder shall become exercisable, and to
prescribe any vesting schedule limiting the exercisability of such Options as it
may deem appropriate. Unless the Board of Directors determines that another
vesting schedule should apply and includes that vesting schedule in the
Participant’s Grant Agreement, any Option granted under this Plan shall vest in
equal annual installments over a period of five (5) years.

The Board of Directors may, in its discretion, condition the vesting and
exercisability of any Option granted under the Plan on satisfaction of (i) any
minimum period of continued employment with the Company by the Participant the
Board of Directors deems appropriate (“service vesting”), (ii) satisfaction of
any of one or more Management Objectives the Board of Directors deems
appropriate (“performance vesting”), or (iii) any combination of servicing
vesting and performance vesting requirements the Board of Directors deems
appropriate.

(d) Option Price. The Option Price payable for the shares of Common Stock
covered by any Option shall be determined by the Board of Directors, but shall
in no event be less than the current fair market value of the Common Stock on
the Date of Grant.

 

- 4 -



--------------------------------------------------------------------------------

(e) Exercise of Options. A Participant may exercise his or her Options from time
to time by written notice to the Secretary of the Company of his or her intent
to exercise the Options with respect to a specified number of shares. The
specified number of shares of Common Stock will be issued and transferred to the
Participant upon receipt by the Company of (i) such notice and (ii) payment in
full for such shares, and (iii) receipt of any payments required to satisfy the
Company’s tax withholding obligations pursuant to Section 8.2 of this Plan.

(f) Payment of Option Price Upon Exercise. Each Option Agreement shall provide
that the Option Price for the Common Stock with respect to which an Option is
exercised may be paid to the Company at the time of exercise, in the form of
(i) cash, (ii) delivery to the Company of shares of Common Stock already owned
by the Participant, valued at their Fair Market Value on the day immediately
preceding the date of exercise, or (iii) a combination of any of the above equal
to the Option Price for the shares.

4.2 Effect of Termination of Employment, Retirement, Disability or Death.

(a) Unless otherwise expressly provided in the Participant’s Grant Agreement or
an employment agreement expressly approved by the Board of Directors, if a
Participant’s employment (or other relationship, in the case of a Consultant)
with the Company is involuntarily terminated, or is terminated by the
Participant without the Company’s express consent, for any reason other than
retirement, disability or death, his or her Options shall terminate ninety
(90) days after the date of the termination, unless the Board of Directors
decides, in its sole discretion, to waive this termination, or to provide for a
different (longer or shorter) post-termination period in the Participant’s Grant
Agreement.

Notwithstanding the foregoing, if a Participant’s employment with the Company
(or other relationship, in the case of a Consultant) is involuntarily terminated
for “cause,” his or her Options shall terminate immediately on the date of the
termination. For this purpose, termination for “cause” shall include termination
for breaching any covenants not to compete, non-solicitation, confidentiality or
similar covenants the Participant has made in any employment agreement or
confidentiality agreement with the Company, or, if the Participant has an
employment agreement with the Company, any event that would permit the Company
to involuntarily terminate his employment under that employment agreement for
cause or good reason.

(b) Any Option Agreement may, in the Board of Directors’ sole discretion,
include such provisions as the Board of Directors deems advisable with respect
to the Participant’s right to exercise the Option subsequent to retirement at or
after age 60 or other termination with the consent of the Company, or subsequent
to termination of the Participant’s employment (or other relationship, in the
case of a Consultant) by reason of total and permanent disability; provided,
that, in no event shall any Option be exercisable after the fixed termination
date set forth in the Participant’s Grant Agreement pursuant to Section 4.1(b);.

(c) Any Grant Agreement may, in the Board of Directors’ sole discretion, provide
that, in the event the Participant dies while in the employ of the Company (or
while serving as an active Consultant), or while he or she has the right to
exercise his or her Options

 

- 5 -



--------------------------------------------------------------------------------

under the preceding Section 4.2(b), the Options may be exercised (to the extent
it had become exercisable prior to the time of the Participant’s death), during
such period of up to one year after the date of the Participant’s death as the
Board of Directors deems to be appropriate, by the personal representative of
the Participant’s estate, or by the person or persons to whom the Options shall
have been transferred by will or by the laws of descent and distribution.

(d) For purposes of this Section 4.2, termination of a Participant shall be
deemed to occur at such time as the Board of Directors shall determine that the
Participant is no longer a common law employee or active Consultant of the
Company or any Subsidiary. The Board of Directors shall have the discretion to
determine whether the employment relationship or consulting relationship between
the Company (or Subsidiary) and any Participant has terminated. Part-time or
non-exclusive employment by the Company may be considered employment by the
Company as long as the Participant is treated as an employee for purposes of
FICA and payroll taxes, as shall employment by a Subsidiary. The Board of
Directors may, in its discretion, also consider a former employee’s continued
performance of services for the Company as a Consultant or Non-employee Director
to be continued employment by the Company for purposes of Nonstatutory Options.
In addition, the Board of Directors shall have full discretion to determine
whether a Participant’s reduction in hours, medical or disability leave, FMLA
leave, absence on military or government service, or other authorized leave of
absence, shall constitute a termination of employment (or termination of
consulting services, in the case of a Consultant) for purposes of this Plan.

4.3 Designation of Options as Incentive Stock Options. The Board may, in its
discretion, specify that any Option granted to a Participant who is employed by
the Company, or by a Subsidiary (to the extent specified in Section 3.3 above),
shall be an ISO qualifying under Code Section 422. Each Grant Agreement which
provides for the grant of ISOs shall designate that such Options are intended to
qualify as ISOs. Each provision of the Plan and of each Grant Agreement relating
to an Option designated as an ISO shall be construed so that such Option
qualifies as an ISO, and any provision that cannot be so construed shall be
disregarded.

Any Options granted under this Plan which are designated as ISOs shall comply
with the following terms:

(a) The aggregate Fair Market Value (determined at the time an ISO is granted)
of the shares of Common Stock (together with all other stock of the Company and
all stock of any Subsidiary) with respect to which the ISOs may first become
exercisable by an individual Participant during any calendar year, under all
Stock Incentive Plans of the Company (or any Subsidiaries) shall not exceed
$100,000. To the extent this limitation would otherwise be exceeded, the Option
shall be deemed to consist of an ISO for the maximum number of shares which may
be covered by ISOs pursuant to the preceding sentence, and a Nonstatutory Option
for the remaining shares subject to the Option.

(b) The Option Price payable upon the exercise of an ISO shall not be less than
the Fair Market Value of a share of Common Stock on the Date of Grant.

 

- 6 -



--------------------------------------------------------------------------------

(c) In the case of an ISO granted to a Participant who is a ten percent
stockholder of the Company, the period of the Option shall not exceed five years
from the Date of Grant, and the Option Price shall not be less than 110 percent
of the Fair Market Value of Common Stock on the Date of Grant.

(d) No Option designated as an ISO granted under this Plan shall be assignable
or transferable by the Participant, except by will or by the laws of descent and
distribution. During the life of the Participant, any Option designated as an
ISO shall be exercisable only by the Participant.

4.4 Authority to Waive Restrictions on Exercisability. The Board of Directors
may, in its discretion, determine at any time that all or any portion of the
Options granted to one or more Participants under the Plan shall,
notwithstanding any restrictions on exercisability imposed pursuant to
Section 4.1(c), become immediately exercisable in full. The Board of Directors
may make such further adjustments to the terms of such Options as it may deem
necessary or appropriate in connection therewith.

4.5 Non-Assignability. Options granted under this Plan shall generally not be
assignable or transferable by the Participant, except by will or by the laws of
descent and distribution, or as described in the next paragraph. Notwithstanding
the foregoing, the Board of Directors may, in its discretion, permit a
Participant to transfer all or a portion of his or her Options to members of his
or her immediate family (as defined in Securities and Exchange Commission Rule
701), to trusts for the benefit of members of his immediate family, or to family
partnerships or limited liability company which immediate family members are the
only partners or members, provided that the Participant may receive no
consideration for such transfers, and that such Options shall still be subject
to termination in accordance with Section 4.2 above in the hands of the
transferee.

4.6 Covenants Not to Compete. The Board of Directors may, in its discretion,
condition any Option granted to an employee, Consultant or Director of the
Company upon such Participant’s agreement to enter into such covenant not to
compete with the Company as the Board of Directors may deem to be desirable.
Such covenant not to compete shall be appended to the Participant’s Grant
Agreement, and the Grant Agreement shall provide that the Option shall be
forfeited immediately, whether otherwise vested or not, if the Board of
Directors determines that the Participant has violated his or her covenant not
to compete. In addition, in the Board of Directors’ discretion, a Participant’s
Grant Agreement may also provide that if the Participant breaches his or her
covenant not to compete, the Company shall have the right to repurchase any
shares of Common Stock previously issued to the Participant pursuant to an
exercise of the Option, at a repurchase price equal to the Option Price paid by
the Participant.

 

V. Restricted Stock.

5.1 Rights As A Stockholder. Subject to Section 3.3 above, the Board of
Directors may, in its discretion, grant a Participant an award consisting of
shares of Common Stock, or sell a Participant shares of Common Stock on such
terms as the Board of Directors may determine to be appropriate. At the time of
the award, the Board of Directors shall cause the Company to

 

- 7 -



--------------------------------------------------------------------------------

deliver to the Participant, or to a custodian or an escrow agent designated by
the Board of Directors, a certificate or certificates for such shares of
Restricted Stock, registered in the name of the Participant. The Participant
shall have all the rights of a stockholder of the Company with respect to such
Restricted Stock, subject to the terms and conditions, including forfeiture or
resale to such Company, if any, as the Board of Directors may determine to be
desirable pursuant to Section 5.3 of the Plan. The Board of Directors may
designate the Company or one or more of its executive officers to act as
custodian or escrow agent for the certificates.

5.2 Awards and Certificates.

(a) A Participant granted an award of Restricted Stock shall not be deemed to
have become a stockholder of the Company, or to have any rights with respect to
such shares of Restricted Stock, until and unless such Participant shall have
executed a Grant Agreement evidencing the terms of the Restricted Stock award
and delivered a fully executed copy thereof to the Company and otherwise
complied with the then applicable terms and conditions of such award, including,
if the shares of Restricted Stock are to be sold to the Participant, payment of
the specified purchase price for the Restricted Stock award on such terms as the
Board of Directors may set.

(b) When a Participant is granted Restricted Stock, the Company shall issue a
stock certificate or certificates in respect of the shares of Restricted Stock.
Such certificates shall be registered in the name of the Participant, and shall
bear an appropriate legend referring to the terms, conditions and restrictions
applicable to such award substantially in the following form:

“The transferability of the Common Stock represented by this Certificate are
subject to the terms and conditions (including forfeiture) of a Restricted Stock
Grant Agreement entered into between the registered owner and Jagged Peak, Inc.
A copy of such Agreement is on file with the Secretary of the Company at the
Company’s main office.

(c) Except as may be otherwise determined by the Board of Directors pursuant to
Section 5.1 above (or as required in order to satisfy the tax withholding
obligations imposed under Section 8.2 of this Plan), Participants granted awards
of Restricted Stock under this Plan will not be required to make any payment or
provide consideration to the Company other than the rendering of services.

5.3 Restrictions and Forfeitures. Restricted Stock awarded to a Participant
pursuant to this Article V of the Plan shall be subject to the following
restrictions and conditions:

(a) During a period set by the Board of Directors of not more than ten
(10) years and not less than six (6) months, commencing with the Date of Grant
(the “Restriction Period”), the Participant will not be permitted to sell,
transfer, pledge or assign the shares of Restricted Stock awarded to him or her.
Within these limits, the Board of Directors may provide for the lapse of such
restrictions in installments where deemed appropriate, or for the lapse of such
restrictions upon the satisfaction of such minimum periods of continued service
with the Company or the achievement of such Management Objectives as the Board
of Directors may have established in connection with the award.

 

- 8 -



--------------------------------------------------------------------------------

(b) Except as provided in Section 5.3(a), the Participant shall have with
respect to the Restricted Stock award all of the rights provided to any holder
of Common Stock of the Company, subject to the terms of the Shareholder
Agreement, including the right to vote the Restricted Stock and receive a share
of any dividends or other distributions declared with respect to the Common
Stock.

(c) Subject to the provisions of Section 5.3(d), unless otherwise provided in
the Participant’s Grant Agreement or an employment agreement expressly approved
by the Board of Directors, upon termination of the Participant’s employment with
the Company (or termination of the Participant’s status as a Consultant) during
the Restriction Period for any reason, all shares of Restricted Stock with
respect to which the restrictions have not yet expired shall be forfeited to or
repurchased by the Company on such terms as may be set forth in the
Participant’s Grant Agreement.

(d) In the event of a Participant’s retirement, permanent total disability, or
death, or in cases of special circumstances, the Board of Directors may, in its
sole discretion, when it finds that a waiver would be in the best interests of
the Company, waive in whole or in part any or all remaining restrictions with
respect to such Participant’s Restricted Stock.

(e) Notwithstanding the other provisions of this Section 5.3, the Board of
Directors may adopt rules which would permit a Participant to transfer all or a
portion of his or her Restricted Stock to members of his or her immediate family
(as defined in SEC Rule 701), or to a trust for the benefit of members of his or
her immediate family, or to a family limited partnership or limited liability
companies of which immediate family members are the only partners or members,
provided that the Restricted Stock so transferred shall be similarly restricted.

(f) Any attempt to dispose of shares of Restricted Stock in a manner contrary to
the restrictions set forth herein shall be ineffective.

(g) Nothing in this Section 5.3 shall preclude a Participant from exchanging any
Restricted Stock for any other equity securities of the Company that are
similarly restricted.

 

VI. Change in Control Transactions.

6.1 Change in Control. For purposes of this Plan, a “Change in Control” shall
include any of the events described below:

(a) Any one person, or more than one person acting as a group (as determined
under Subsection (d) below), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of Common Stock of the Company possessing 35 percent or more
of the total voting power of the outstanding equity securities of the Company;
or

 

- 9 -



--------------------------------------------------------------------------------

(b) a majority of members of the Board of Directors is replaced during any
12-month period by members whose appointment or election is not endorsed by a
majority of the members of the Company’s Board of Directors prior to the date of
the appointment or election; or

(c) any one person, or more than one person acting as a group (as determined in
Subsection (e) below), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than 40 percent of the total gross fair market value of all of the assets
of the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

Notwithstanding the foregoing, no Change in Control shall be considered to have
occurred for purposes of this Plan by reason of any issuance of Common Stock or
other equity securities of the Company in any public offering or private
placement approved by the Board of Directors, by reason of the issuance of
Common Stock upon the exercise of warrants or any convertible securities which
were approved by the Board of Directors, or by reason of a change in the
composition of the Board of Directors resulting from the appointment of one or
more directors pursuant to Board representation rights granted to a venture
capital fund or similar investor. Further, no Change in Control shall be
considered to have occurred by reason of a transfer of Common Stock or assets of
the Company to the members of the Company or to another entity that is
controlled by the members of the Company immediately after the transfer.

For purposes of this Section 6.1, persons will not be considered to be acting as
a group solely because they purchase assets or purchase or own equity securities
of the same firm at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation or limited liability company that enters into a merger,
consolidation, purchase or acquisition of stock, purchase or acquisition of
assets, or similar business transaction with the Company.

6.2 Effect of Change in Control. In the event of a pending or threatened Change
in Control, the Board of Directors may, in its sole discretion, take any one or
more of the following actions with respect to any one or more Participants
(other than with respect to Named Executive Officers):

(i) Accelerate the exercise dates of any outstanding Options;

(ii) Make outstanding Options fully vested and exercisable;

(iii) Determine that all or any portion of conditions associated with a
Restricted Stock award have been met;

 

- 10 -



--------------------------------------------------------------------------------

(iv) Grant a cash bonus award to any of the holders of outstanding Options;

(v) Pay cash to any or all Option holders in exchange for the cancellation of
their outstanding Options or unvested Restricted Stock; or

(vi) Make any other adjustments or amendments to the Plan and outstanding
Options or Restricted Stock awards and/or substitute new Options or other
awards.

If the Common Stock is registered under the Securities Exchange Act of 1934, any
such action with respect to any Named Executive Officer shall be effective only
if it is approved by a committee comprised exclusively of outside directors
within the meaning of Code section 162(m).

In exercising its authority under this Section 6.2, the Board of Directors shall
have no duty to apply any action taken under this Section uniformly to all
Participants, and may choose, in its sole discretion, whether or not the
Options, or Restricted Stock awards granted to any particular Participant will
be affected (subject to any pre-existing provisions in the Participant’s Grant
Agreement or employment agreement with the Company requiring accelerated vesting
upon a Change in Control).

VII. Aggregate Limitation on Common Stock Available for Issuance.

7.1 Number of Shares of Common Stock Available.

(a) The shares of Common Stock which may be issued pursuant to Options or
Restricted Stock awards granted under the Plan may be either authorized and
unissued Common Stock or shares of Common Stock reacquired by the Company from
members. The number of shares of Common Stocks reserved for issuance pursuant to
the exercise of Options granted under this Plan, or as Restricted Stock awards
under Article V of this Plan, shall not exceed 5,000,000 shares, subject to such
adjustments as may be made pursuant to Section 7.2.

(b) For purposes of Section 7.1(a), upon the exercise of an Option, the number
of shares of Common Stock available for future issuance under the Plan shall be
reduced by the net number of shares of Common Stock actually issued to the
Optionee, exclusive of any shares of Common Stock surrendered to the Company as
payment of the Option price.

(c) Any shares of Common Stock subject to an Option which for any reason is
cancelled, terminates unexercised or expires, shall again be available for
issuance under the Plan.

(d) In the event that any Restricted Stock award is forfeited, cancelled or
surrendered for any reason, the shares of Common Stock constituting such
Restricted Stock award shall again be available for issuance under the Plan.

 

- 11 -



--------------------------------------------------------------------------------

7.2 Adjustments of Stock. In the event of any change or changes in the
outstanding Common Stock of the Company by reason of any stock dividend,
recapitalization, reorganization, merger, consolidation, split-up, combination
or any similar transaction, the Board of Directors shall adjust the number of
shares of Common Stock which may be issued under this Plan, the number of shares
of Common Stock subject to Options theretofore granted under this Plan, the
Option Price of such Options, the number of Restricted Stock and make any and
all other adjustments deemed appropriate by the Board of Directors in such
manner as the Board of Directors deems appropriate to prevent substantial
dilution or enlargement of the rights granted to Participants.

New option rights may be substituted for the Options granted under the Plan, or
the Company’s duties as to Options outstanding under the Plan may be assumed by
a Subsidiary, or by another corporation or by a parent or subsidiary (within the
meaning of Section 424 of the Code) of such other corporation, in connection
with any merger, consolidation, acquisition, separation, reorganization,
liquidation or like occurrence in which the Company is involved. In the event of
such substitution or assumption, the term Common Stock shall thereafter include
the securities of the entity granting such new option rights or assuming the
Company’s duties as to such Options.

VIII. Miscellaneous.

8.1 Restrictions. Any Option or Restricted Stock award granted under this Plan
shall be subject to the requirement that, if at any time the Board of Directors
shall determine that any registration of the Common Stock, or any consent or
approval of any governmental body, or the taking of any action to perfect an
exemption from the registration of such Common Stock under the Securities Act or
any state securities law, is necessary as a condition of the granting of an
Option or other award, or the issuance of Common Stock in satisfaction thereof,
such shares of Common Stock will not be issued or delivered until such
requirement is satisfied in a manner acceptable to the Board of Directors. A
Participant’s right to exercise Options granted under this Plan is conditioned
on, and subject to, satisfaction of one of the following requirements: (i) the
Options have been properly registered under the Securities Act of 1933, as
amended, (ii) the Board of Directors is reasonably satisfied that any exercise
of the Options will be exempt from registration under the Securities Act of
1933, as amended, pursuant to SEC Rule 701, or (iii) the Participant is an
“accredited investor” at the time of the exercise.

The Board of Directors may from time to time impose such other conditions on the
grant of awards or the exercise of Options granted under this Plan as it deems
necessary or advisable to ensure that the Common Stock issued hereunder, and
each exercise thereof, satisfies, or is exempt from, the registration
requirements of federal and state securities laws. Such conditions to satisfy
applicable federal and state securities laws may include, without limitation, a
requirement that (A) a Registration Statement on Form S-8 has been filed with
the Securities and Exchange Commission and remains in effect at the time of the
exercise of the Options, or (B) upon each exercise of the Options or award of
Restricted Stock the Participant provide the Board of Directors with such
investment representation letter or other documentation as the Board of
Directors may deem to be necessary or desirable to qualify for an exemption from
registration and printing legends on all certificates issued to the Participant
referring to the restrictions on the transferability of such shares of Common
Stock.

 

- 12 -



--------------------------------------------------------------------------------

8.2 Withholding Taxes.

(a) The Board of Directors shall have the right to require participating
employees to remit to the Company an amount sufficient to satisfy any federal,
state and local withholding tax requirements prior to the delivery of any shares
of Common Stock under the Plan.

(b) The Company shall have the right to withhold from payments made in cash to a
Participant under the terms of the Plan, an amount sufficient to satisfy any
federal, state and local withholding tax requirements imposed with respect to
such cash payments.

(c) Amounts to which the Company is entitled pursuant to Section 8.2(a) or (b),
may be paid, at the election of the Participant and with the express approval of
the Board of Directors, either (i) paid in cash, (ii) withheld from the
Participant’s salary or other compensation payable by the Company or the
relevant Subsidiary, including cash payments made under this Plan,
(iii) withheld from the shares of Common Stock otherwise issuable to the
Participant upon exercise of an Option or vesting of a Restricted Stock award,
that have a Fair Market Value on the date on which the amount of tax to be
withheld is determined (the “Tax Date”) not less than the minimum amount of tax
the Company is required to withhold, (iv) by delivery to the Company of shares
of Common Stock already held by the Participant (including newly vested
Restricted Stock under this Plan) with a Fair Market Value on the Tax Date equal
to the minimum amount of tax the Company is required to withhold, or (v) in any
combination of the foregoing acceptable to the Board of Directors. A
Participant’s election to have shares of Common Stock withheld that are
otherwise issuable shall be in writing, shall be irrevocable upon approval by
the Board of Directors, and shall be delivered to the Company prior to the Tax
Date with respect to the exercise of an Option.

8.3 Investment Representation. If the Board of Directors determines that a
written representation is necessary in order to secure an exemption from
registration under the Securities Act of 1933, the Board of Directors may demand
that the Participant deliver to the Company at the time of any exercise of any
Option, at time of the transfer of Restricted Stock, any written representation
that Board of Directors determines to be necessary or appropriate for such
purpose, including but not limited to a representation that the shares to be
issued are to be acquired for investment and not for resale or with a view to
the distribution thereof, and any other assurances that the Board of Directors
deems appropriate. If the Board of Directors makes such a demand, delivery of a
written representation satisfactory to the Board of Directors shall be a
condition precedent to the right of the Participant to acquire such shares of
Common Stock.

8.4 No Right to Employment. Nothing in this Plan or in any Grant Agreement or
other agreement entered into pursuant to the Plan shall confer upon any
Participant the right to continue in the employment of the Company or any
Subsidiary, or affect any right which the Company (or Subsidiary) may have to
terminate the employment of such Participant.

 

- 13 -



--------------------------------------------------------------------------------

8.5 Non-Uniform Determinations. The Board of Directors’ determinations under
this Plan (including without limitation its determinations of the persons to
receive Options, or Restricted Stock awards, the form, amount and timing of such
awards and the terms and provisions of such awards) need not be uniform and may
be made by it selectively among Participants who receive, or are eligible to
receive, awards under this Plan, whether or not such Participants are similarly
situated.

8.6 No Rights as Stockholders. Participants granted Options under this Plan
shall have no rights as stockholders of the Company as applicable with respect
thereto unless and until certificates for the shares of Common Stock are issued
to them.

8.7 Transfer Restrictions. The Board of Directors may determine that any shares
of Common Stock to be issued by the Company upon the exercise of Options or as
Restricted Stock awards shall be subject to such further restrictions upon
transfer as the Board of Directors determines to be appropriate.

8.8 Fractional Shares. The Company shall not be required to issue any fractional
shares of Common Stock pursuant to this Plan. The Board of Directors may provide
for the elimination of fractions or for the settlement thereof in cash.

8.9 Notification of Election Under Section 83(b) of the Code. If any Participant
shall, in connection with the acquisition of shares of Common Stock under the
Plan, make the election permitted under Section 83(b) of the Code, such
Participant shall notify the Company of such election within 10 days of filing
notice of the election with the Internal Revenue Service.

IX. Administration.

(a) The Plan shall be administered by the Board of Directors. Notwithstanding
the preceding sentence, the Board of Directors may delegate its authority to a
Compensation Committee of at least two members of the Board of Directors. The
members of the Compensation Committee shall serve at the pleasure of the Board
of Directors.

(b) Except as provided in Section 3.2, the Board of Directors (or, in its place,
the Compensation Committee) shall have the authority, in its sole discretion,
from time to time: (i) to grant Options or Restricted Stock awards to officers,
employees, directors and Consultants of the Company and its Subsidiaries, as
provided for in this Plan; (ii) to prescribe such limitations, restrictions and
conditions upon any such awards as the Board of Directors shall deem
appropriate; (iii) to determine the periods during which Options may be
exercised and to accelerate the exercisability of outstanding Options or the
vesting of Restricted Stock awards, as it may deem appropriate; (iv) to modify,
cancel, or replace any prior Options or Restricted Stock awards and to amend the
Grant Agreements with the consent of the affected Participants, including
amending such agreements to amend vesting schedules or increase the Option Price
for Options, as it may deem to be necessary; and (v) to interpret the Plan, to
adopt, amend and rescind rules and regulations relating to the Plan, and to make
all other determinations and to take all other action necessary or advisable for
the implementation and administration of the Plan.

 

- 14 -



--------------------------------------------------------------------------------

(c) All actions taken by the Board of Directors (or the Compensation Committee)
shall be final, conclusive and binding upon any eligible Participant. No member
of the Board of Directors or the Compensation Committee shall be liable for any
action taken or decision made in good faith relating to the Plan or any award
thereunder.

X. Amendment and Termination.

10.1 Amendment or Termination of the Plan. The Board of Directors may at any
time terminate this Plan or any part thereof and may from time to time amend
this Plan as it may deem advisable; provided, however the Board of Directors
shall obtain stockholder approval of any amendment for which stockholder
approval is required under the stockholder approval requirements imposed on the
Company by the Listing Rules of any stock exchange on which the Common Stock is
listed, including an amendment which would (i) increase the aggregate number of
shares of Common Stock which may be issued under this Plan (other than increases
permitted under Section 7.2), (ii) extend the term of this Plan, or (iii) extend
the period during which an Option may be exercised beyond ten years. The
termination or amendment of this Plan shall not, without the consent of the
affected Participant, affect such Participant’s rights under an award previously
granted.

10.2 Term of Plan. Unless previously terminated pursuant to Section 10.1, the
Plan shall terminate on October 7, 2015, the tenth anniversary of the date on
which the Plan became effective, and no Options or awards of Restricted Stock
may be granted under this Plan on or after such date.

 

- 15 -